Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 13 May 2022, to the Original Application, filed 12 April 2021.

2. 	Claims 1-7, 9-15, and 17-22, renumbered as 1-20, respectively, are allowed.


Reasons for Allowance

3. 	Claims 1-7, 9-15, and 17-22, renumbered as 1-20, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 17, renumbered as 1, 8, and 15, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…wherein the first spreadsheet includes a protected content;
performing one or more mapping tests on the standardized spreadsheet to determine whether the standardized spreadsheet includes one or more informalities;
generating a public publication that removes the protected content, wherein the one or more mapping tests comprises a test that scans for whether the protected content is included in the public publication…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Sethi (U.S. Publication 2019/0294659 A1) discloses embedding a portion of a source content item.
	- Raja (U.S. Publication 2007/0277090 A1) discloses managing a spreadsheet.
- Handsaker (U.S. Publication 2008/0034281 A1) discloses dynamic binding of a spreadsheet with external parameters.
- Dorman (U.S. Patent 9,384,182 B2) discloses defining and executing new commands in a spreadsheet software application.
- Hausman (U.S. Patent 8,473,396 B2) discloses distribution and mapping of financial records from a data stream.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Padmanabhan, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176